Citation Nr: 1410774	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to an increased initial rating for hepatitis C, currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision which granted service connection for hepatitis C and assigned a 10 percent disability evaluation.  Also on appeal is a December 2009 rating decision which denied service connection for low back pain.  Both decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2009 in relation to his low back claim.  The examiner opined that a low back disorder was not the result of active service.  The examiner, however, did not provide a rationale supporting the opinion.  Additionally, it does not appear from the record that the examiner considered the Veteran's reports of continued symptoms since service.  The examination is therefore inadequate and a remand is necessary.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also contends that a higher rating is warranted for his service-connected hepatitis C.  The Veteran's representative asserted in a February 2014 statement that the Veteran's disability has worsened since the most recent VA examination in October 2008, and requests that the Veteran be afforded another VA examination.  Under such circumstances, a contemporaneous examination should be afforded, to accurately reflect current symptomatology.  Snuffer v. Gober, 10 Vet. App. 400 (1997).



Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims file to the VA examiner who conducted the spine exam in August 2009, and request that an addendum opinion be provided.  If that examiner is no longer available, arrange for a comparably qualified substitute, and if the examiner determines that a new VA examination is required, one should be scheduled.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should explain the reasoning for his/her opinion, including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or his/her rationale, the examiner should discuss the Veteran's lay statements of continuity of symptomatology since service.

The examiner should also discuss whether or not it is plausible, when considering the complaints and symptoms reported by the Veteran, that he could go over 30 years without seeking treatment, or would medical treatment typically be sought for this type of disability. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Schedule the Veteran for a VA examination to assess the current severity of his hepatitis C.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests are to be accomplished. 

3.  If the issues on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


